916 F.2d 710Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James Edward HARRIS, Plaintiff-Appellant,v.Patricia MOSS, Linda Kaye Teal, U.S. Attorney, John and MaryDoes, Lawyers and Prosecutors of Same Case,Defendants-Appellees.
No. 90-6353.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 1, 1990.Decided Oct. 24, 1990.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Terrence W. Boyle, District Judge.  (CA-90-304)
James Edward Harris, appellant pro se.
E.D.N.C.
AFFIRMED.
Before DONALD RUSSELL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
James Edward Harris appeals from the district court's order denying relief under Bivins v. Six Unknown Agents of the Federal Bureau of Narcotics, 403 U.S. 388 (1971).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Harris v. Moss, CA-90-304 (E.D.N.C. June 20, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.